Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
1st day of May, 2020, by and among Kaleyra, Inc., f.k.a. GigCapital, Inc., a
Delaware corporation (the “Company”), Cowen Investments II LLC (“Cowen”) and
Chardan Capital Markets, LLC (“Chardan”).

WHEREAS, pursuant to the BCMA (as defined below), the Company agreed to pay
Cowen and Chardan certain fees for their assistance in connection with Business
Combinations with one or more Targets as defined therein;

WHEREAS, pursuant to the Settlement Agreement (as defined below), the Company,
Cowen and Chardan have agreed to finally and completely settle all disputes and
potential claims arising out of the BCMA;

WHEREAS, pursuant to the Settlement Agreement, the Company, Cowen and Chardan
have agreed to enter into this Agreement; and

WHEREAS, the Company, Cowen and Chardan desire to set forth certain matters
regarding the ownership of the Registrable Securities (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

  1.

DEFINITIONS. The following capitalized terms used herein have the following
meanings:

“Adverse Disclosure” means any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or Chief Financial Officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

“BCMA” means an agreement between the Company, Cowen and Chardan, entered into
on or about December 7, 2017.

“Board” means the Board of Directors of the Company.

“Chardan” is defined in the preamble to this Agreement.

“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.

“Common Stock” means the common stock of the Company and any other shares of
stock issued or issuable with respect thereto (whether by way of a stock
dividend or stock split or in exchange for or upon conversion of such shares or
otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation, other corporate reorganization or other
similar event with respect to the Common Stock).

“Company” is defined in the preamble to this Agreement.

“Cowen” is defined in the preamble to this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect at the time.

“Form S-1” has the meaning set forth in Section 2.1.1.

“Form S-3” has the meaning set forth in Section 2.3.

“Maximum Number of Securities” has the meaning set forth in Section 2.2.2.

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

“Notices” has the meaning set forth in Section 6.2.

 

1



--------------------------------------------------------------------------------

“Piggyback Registration” has the meaning set forth in Section 2.2.1.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Register”, “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

“Registrable Securities” means (i) the shares of Common Stock of the Company
totalling 440,595 shares of Common Stock, delivered to Cowen and Chardan
pursuant to the Settlement Agreement, (ii) the shares of Common Stock issued or
issuable upon the conversion of convertible notes totalling $2,700,000, with a
maturity date of May 1, 2023, delivered to Cowen and Chardan pursuant to the
Settlement Agreement, (iii) in the event that the Beneficial Ownership
Limitation as defined in the Settlement Agreement would otherwise be exceeded
upon the delivery of Common Stock to Cowen and Chardan pursuant to clause
2(a)(i) of the Settlement Agreement, any shares of Common Stock of the Company
issued on exercise of warrants granted pursuant to the Warrant Agreement, and
(iv) any shares of Common Stock issued or issuable with respect to any shares
described in the foregoing clauses (i) - (iii) by way of a stock dividend or
stock split or in exchange for or upon conversion of such shares or otherwise in
connection with a combination of shares, distribution, recapitalization, merger,
consolidation, other reorganization or other similar event with respect to the
Common Stock, and (iv) any outstanding shares of Common Stock or any other
equity security (including shares of Common Stock issued or issuable upon the
exercise of any such equity security) of the Company held by Cowen or Chardan as
of the date of this Agreement. Registrable Securities include any warrants,
shares of capital stock or other securities of the Company issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
any of the securities described in the foregoing clauses (i) - (iv). As to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when: (a) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (b) such securities shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not require registration under the
Securities Act; (c) such securities shall have ceased to be outstanding; or
(d) such securities are freely saleable under Rule 144 without volume
limitations.

“Registration Expenses” means the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(A)    all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority) and any
securities exchange on which the Registrable Securities are then listed;

(B)    fees and expenses of compliance with securities or blue sky laws;

(C)    printing, messenger, telephone and delivery expenses;

(D)    reasonable fees and disbursements of counsel for the Company;

(E)    reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(F)    reasonable fees and expenses of counsel for Cowen and Chardan.

“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of the Common
Stock (other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity), including,
without limitation, the Resale Registration Statement.

“Resale Registration Statement” has the meaning set forth in Section 2.1.1.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect at the time.

“Settlement Agreement” means an agreement between the Company, Cowen and
Chardan, entered into on the date hereof.

 

2



--------------------------------------------------------------------------------

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

“Underwritten Registration” or “Underwritten Offering” means a Registration in
which securities of the Company are sold to an Underwriter in a firm commitment
underwriting for distribution to the public.

“Warrant Agreement” means the form of the agreement between the Company and each
of Cowen and Chardan, entered into on the date hereof, delivered pursuant to the
Settlement Agreement.

 

  2.

REGISTRATION RIGHTS.

 

  2.1

Demand Registration.

2.1.1     Registration Obligation. Within twenty (20) business days from the
date of execution of this Agreement and the Settlement Agreement, the Company
shall prepare and file with (or confidentially submit to) the Commission a
registration statement on Form S-1 or any similar long-form registration
statement that may be available to the Company at such time (the “Form S-1”) for
the purpose of registering the resale of the Registrable Securities (the “Resale
Registration Statement”) and shall use its best efforts to cause the Resale
Registration Statement to be declared effective within thirty (30) days of
filing with the Commission; or, if the Commission reviews the Resale
Registration Statement, within sixty (60) days of filing with the Commission.
After its date of initial effectiveness, the Company shall use its best efforts
to keep such Resale Registration Statement effective to effect the Registration
to permit the sale of Registrable Securities in accordance with the intended
plan of distribution thereof as expeditiously as practicable until such time as
the securities to be sold by Cowen and Chardan are no longer Registrable
Securities.

2.1.2     Effective Registration. Notwithstanding any other part of this
Agreement, a Registration pursuant to Section 2.1.1 will not count as a
Registration unless and until (i) the Registration Statement filed with the
Commission in connection with the Registration has been declared effective by
the Commission, and (ii) the Company has complied with all of its obligations
under this Agreement with respect thereto; provided, that if, after such
Registration Statement has been declared effective, the offering of Registrable
Securities is interfered with by any stop order or injunction of the Commission
or any other governmental agency or court, the Registration Statement will be
deemed not to have been declared effective, unless and until, (i) such stop
order or injunction is removed, rescinded or otherwise terminated, and
(ii) Cowen or Chardan, as the case may be, with respect to the Registrable
Securities being offered by it hereunder, thereafter affirmatively elects to
continue with such Registration and accordingly notifies the Company in writing
of such election, which notice shall be received by the Company not later than
five (5) days after the removal of any such stop order or injunction; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been previously filed pursuant
to Section 2.1.1 becomes effective or is terminated.

2.1.3     Withdrawal. Each of Cowen and Chardan shall have the right to withdraw
from a Registration under Section 2.1.1 for any or no reason whatsoever upon
written notification to the Company of its intention to withdraw from such
Registration prior to the effectiveness of the Registration Statement filed with
the Commission with respect to the Registration of the Registrable Securities
being offered by it. Notwithstanding anything to the contrary in this Agreement,
the Company shall be responsible for the Registration Expenses incurred in
connection with a Registration under Section 2.1.1 prior to its withdrawal under
this Section 2.1.3.

2.2    Piggy-Back Registration.

2.2.1     Piggy-Back Rights. If at any time on or after the date hereof the
Company proposes to file a Registration Statement under the Securities Act with
respect to an offering of equity securities, or securities or other obligations
exercisable or exchangeable for, or convertible into, equity securities, by the
Company for its own account or for stockholders of the Company for their account
(or by the Company and by stockholders of the Company), other than a
Registration Statement (i) filed in connection with any employee stock option or
other benefit plan, (ii) for an exchange offer or offering of securities solely
to the Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company, or (iv) for a dividend
reinvestment plan, then the Company shall (x) give written notice of such
proposed filing to Cowen and Chardan as soon as practicable but in no event less
than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution, and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (y) offer to Cowen and
Chardan in such notice the opportunity to register the sale of such number of
shares of Registrable Securities as Cowen and/or Chardan may request in writing
within five (5) days following receipt of such notice (a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Registration and shall use its best efforts to
cause the managing

 

3



--------------------------------------------------------------------------------

Underwriter(s) of a proposed Underwritten Offering to permit the Registrable
Securities requested to be included in a Piggyback Registration on the same
terms and conditions as any similar securities of the Company and to permit the
sale or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. If Cowen and/or Chardan proposes to
distribute Registrable Securities through a Piggy-Back Registration that
involves an Underwriter(s) it shall enter into an underwriting agreement in
customary form with the Underwriter(s) selected for such Piggyback Registration.

2.2.2    Reduction of Piggyback Registration. If the managing Underwriter(s) for
a Piggyback Registration that is to be an Underwritten Offering, in good faith,
advises the Company, Cowen and Chardan in writing that the dollar amount or
number of securities which the Company desires to sell, taken together with
(i) the Common Stock, if any, as to which Registration has been demanded
pursuant to separate written contractual arrangements with persons or entities
other than Cowen and Chardan, (ii) the Registrable Securities as to which
Registration has been requested under this Section 2.2, and (iii) the Common
Stock, if any, as to which Registration has been requested pursuant to separate
written contractual piggyback registration rights of other stockholders of the
Company, exceeds the maximum dollar amount or maximum number of equity
securities that can be sold in such Underwritten Offering without adversely
affecting the proposed offering price, the timing, the distribution method, or
the probability of success of such Underwritten Offering (such maximum dollar
amount or maximum number of securities, as applicable, the “Maximum Number of
Securities”), then:

a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Cowen and Chardan, which can be sold without
exceeding the Maximum Number of Securities; and (C) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (A) and (B), the Common Stock, if any, as to which Registration has been
requested pursuant to written contractual piggyback registration rights of other
stockholders of the Company, which can be sold without exceeding the Maximum
Number of Securities; and

b) If the Registration is pursuant to a request by persons or entities other
than Cowen or Chardan, then the Company shall include in any such Registration
(A) first, the Common Stock or other equity securities, if any, of such
requesting persons or entities, other than Cowen and Chardan, which can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the Registrable Securities of Cowen and/or Chardan, based on the
number of Registrable Securities that each of Cowen and Chardan have requested
be included in such Underwritten Registration and the aggregate number of
Registrable Securities that each of Cowen and Chardan have requested to be
included in such Underwritten Registration, which can be sold without exceeding
the Maximum Number of Securities; (C) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A) and
(B), the Common Stock or other equity securities that the Company desires to
sell, which can be sold without exceeding the Maximum Number of Securities; and
(D) fourth, to the extent that the Maximum Number of Securities has not been
reached under the foregoing clauses (A), (B) and (C), the Common Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with such persons or entities, which can be sold without exceeding the Maximum
Number of Securities.

2.2.3    Piggyback Registration Withdrawal. Each of Cowen and Chardan shall have
the right to withdraw from a Piggyback Registration for any or no reason
whatsoever upon written notification to the Company and the Underwriter(s) of
his, her or its intention to withdraw from such Piggyback Registration prior to
the effectiveness of the Registration Statement filed with the Commission with
respect to such Piggyback Registration. The Company (whether on its own good
faith determination or as the result of a request for withdrawal by persons
pursuant to separate written contractual obligations) may withdraw a
Registration Statement filed with the Commission in connection with a Piggyback
Registration at any time prior to the effectiveness of such Registration
Statement. Notwithstanding anything to the contrary in this Agreement, the
Company shall be responsible for the Registration Expenses incurred in
connection with the Piggyback Registration prior to its withdrawal under this
Section 2.2.3.

2.3    Registrations on Form S-3. Each of Cowen and Chardan may at any time, and
from time to time, request in writing that the Company, pursuant to Rule 415
under the Securities Act (or any successor rule promulgated thereafter by the
Commission), register the resale of any or all of its Registrable Securities on
Form S-3 or any similar short-form registration statement that may be available
at such time (“Form S-3”). Within twelve (12) days of the Company’s receipt of a
written request from Cowen and/or Chardan for a Registration on Form S-3, the
Company shall

 

4



--------------------------------------------------------------------------------

register all or such portion of Cowen’s and/or Chardan’s Registrable Securities,
as the case may be, as are specified in such written request; provided, that the
Company shall not be obligated to effect any such Registration pursuant to
Section 2.3 hereof if a Form S-3 is not available for such offering.

2.4    Restrictions on Registration Rights. If (A) during the period starting
with the date sixty (60) days prior to the Company’s good faith estimate of the
date of the filing of, and ending on a date one hundred and twenty (120) days
after the effective date of, a Company initiated Registration pursuant to
Section 2.1.1 and it continues to actively employ, in good faith, all reasonable
efforts to cause the applicable Registration Statement to become effective;
(B) Cowen and/or Chardan has requested an Underwritten Registration and the
Company, Cowen and Chardan are unable to obtain the commitment of underwriters
to firmly underwrite the offer; or (C) in the good faith judgment of the Board
such Registration would be seriously detrimental to the Company and the Board
concludes as a result that it is essential to defer the filing of such
Registration Statement at such time, then in each case the Company shall furnish
to Cowen and/or Chardan a certificate signed by the Chairman of the Board
stating that in the good faith judgment of the Board it would be seriously
detrimental to the Company for such Registration Statement to be filed in the
near future and that it is therefore essential to defer the filing of such
Registration Statement. In such event, the Company shall have the right to defer
such filing for a period of not more than thirty (30) days; provided, that the
Company may not defer its obligation in this manner more than once in any
12-month period.

 

  3.

REGISTRATION PROCEDURES.

3.1    Filings; Information. Whenever the Company is required to effect the
registration of any Registrable Securities pursuant to Section 2. the Company
shall use its best efforts to effect the Registration to permit the sale of such
Registrable Securities in accordance with the intended plan of distribution
thereof as expeditiously as practicable, and in connection with any such
request:

3.1.1    prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

3.1.2    prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by Cowen, Chardan or any Underwriter of
Registrable Securities or as may be required by the rules, regulations or
instructions applicable to the registration form used by the Company or by the
Securities Act or rules and regulations thereunder to keep the Registration
Statement effective until all Registrable Securities covered by such
Registration Statement are sold in accordance with the intended plan of
distribution set forth in such Registration Statement or supplement to the
Prospectus;

3.1.3    prior to filing a Registration Statement or prospectus, or any
amendment or supplement thereto, furnish without charge to Cowen, Chardan, the
Underwriters, if any, and its and their legal counsel, copies of such
Registration Statement as proposed to be filed, each amendment and supplement to
such Registration Statement (in each case including all exhibits thereto and
documents incorporated by reference therein), the Prospectus included in such
Registration Statement (including each preliminary Prospectus), and such other
documents as Cowen, Chardan, the Underwriters, and its and their legal counsel,
may request in order to facilitate the disposition of the Registrable
Securities;

3.1.4    notify Cowen and Chardan promptly after the Company receives notice
thereof, of the time when such Registration Statement (and any amendment
thereto) has been declared effective or a supplement to any Prospectus forming a
part of such Registration Statement has been filed with the Commission and (to
the extent relevant) declared effective;

3.1.5    prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as Cowen and/or Chardan, as the case may be
(in light of its or their intended plan of distribution) may request, and
(ii) take such action necessary to cause such Registrable Securities covered by
the Registration Statement to be registered with or approved by such other
governmental authorities as may be necessary by virtue of the business and
operations of the Company and do any and all other acts and things that may be
necessary or advisable to enable Cowen and/or Chardan to consummate the
disposition of such Registrable Securities in such jurisdictions; provided, that
the Company shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify or take any
action to which it would be subject to general service of process or taxation in
any such jurisdiction where it is not then otherwise so subject;

 

5



--------------------------------------------------------------------------------

3.1.6    cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.7    provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.8    notify Cowen and Chardan promptly of any request by the Commission for
the amending or supplementing of such Registration Statement or Prospectus or
for additional information;

3.1.9    advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

3.1.10    at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus or any document that is to be incorporated by reference
into such Registration Statement or Prospectus, furnish a copy thereof to each
seller of such Registrable Securities or its counsel;

3.1.11    notify Cowen and Chardan at any time when a Prospectus relating to
such Registration Statement is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in such Registration Statement, as then in effect, includes a Misstatement, and
then to correct such Misstatement as set forth in Section 3.4 hereof;

3.1.12    permit a representative of Cowen, Chardan, the Underwriters, if any,
and any attorney or accountant retained by Cowen, Chardan or the Underwriters to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, that such representatives or Underwriters enter into a
confidentiality agreement, in form and substance reasonably satisfactory to the
Company, prior to the release or disclosure of any such information;

3.1.13    obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
may be found reasonably satisfactory to each of Cowen and Chardan;

3.1.14    on the date the Registrable Securities are delivered for sale pursuant
to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to
Cowen and Chardan, the placement agent or sales agent, if any, and the
Underwriters, if any, covering such legal matters with respect to the
Registration in respect of which such opinion is being given as Cowen, Chardan,
the placement agent, sales agent, or Underwriter may reasonably request and as
are customarily included in such opinions and negative assurance letters, and
may be found reasonably satisfactory to each of Cowen and Chardan;

3.1.15    in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.16    make available to its stockholders, as soon as reasonably practicable,
an earnings statement covering the period of at least twelve (12) months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement which satisfies the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder (or any successor
rule promulgated thereafter by the Commission);

3.1.17    if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

3.1.18    otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by Cowen or Chardan, in
connection with such Registration.

 

6



--------------------------------------------------------------------------------

3.2    Registration Expenses. The Registration Expenses of all Registrations
shall be borne by the Company. It is acknowledged by Cowen and Chardan that
Cowen and Chardan shall bear all incremental selling expenses relating to the
sale of Registrable Securities, such as Underwriters’ commissions and discounts,
brokerage fees, Underwriter marketing costs and, other than as set forth in the
definition of “Registration Expenses”, all reasonable fees and expenses of any
legal counsel representing Cowen and Chardan.

3.3    Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company, and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

3.4    Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, Cowen and Chardan shall forthwith discontinue disposition of
Registrable Securities until it has received copies of a supplemented or amended
Prospectus correcting the Misstatement (it being understood that the Company
hereby covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to Cowen and Chardan, delay the filing or initial effectiveness of, or
suspend use of, such Registration Statement for the shortest period of time, but
in no event more than thirty (30) days, determined in good faith by the Company
to be necessary for such purpose. In the event the Company exercises its rights
under the preceding sentence, Cowen and Chardan agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the Prospectus
relating to any Registration in connection with any sale or offer to sell
Registrable Securities. The Company shall immediately notify Cowen and Chardan
of the expiration of any period during which it exercised its rights under this
Section 3.4.

3.5    Reporting Obligations. As long as Cowen or Chardan shall own Registrable
Securities, the Company, at all times while it shall be reporting under the
Exchange Act, covenants to file timely (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to Sections 13(a) or 15(d) of the
Exchange Act and to promptly furnish Cowen and/or Chardan with true and complete
copies of all such filings. The Company further covenants that it shall take
such further action as Cowen or Chardan may reasonably request, all to the
extent required from time to time to enable Cowen and/or Chardan to sell the
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
including providing any legal opinions. Upon the request of Cowen and/or
Chardan, the Company shall deliver to Cowen and/or Chardan a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

 

  4.

INDEMNIFICATION AND CONTRIBUTION.

4.1    Indemnification by the Company. The Company agrees to indemnify, to the
extent permitted by law, and hold harmless Cowen, Chardan, their respective
officers and directors, and each person who controls Cowen or Chardan (within
the meaning of the Securities Act), from and against any expenses, losses,
judgments, claims, damages or liabilities (including reasonable attorney’s
fees), whether joint or several, arising out of or based upon any untrue or
alleged untrue statement of material fact contained in any Registration
Statement, Prospectus or preliminary Prospectus, or any amendment or supplement
to any of them, or any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by Cowen or Chardan, as the case may be,
expressly for use therein. The Company also shall indemnify any Underwriter of
the Registrable Securities, their officers and directors, and each person who
controls such Underwriter (within the meaning of the Securities Act) on
substantially the same basis as that of the indemnification provided above in
this Section 4.1.

4.2    Indemnification by Cowen or Chardan. In connection with any Registration
Statement in which Cowen or Chardan is participating, Cowen or Chardan shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the

 

7



--------------------------------------------------------------------------------

extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors and officers and agents and each person who controls the
Company (within the meaning of the Securities Act) against any losses, claims,
damages, liabilities and expenses (including without limitation reasonable
attorneys’ fees) resulting from any untrue statement of material fact contained
in the Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by Cowen or
Chardan expressly for use therein; provided, that the liability of Cowen or
Chardan shall be in proportion to and limited to the net proceeds received by it
from the sale of Registrable Securities pursuant to such Registration Statement.
Cowen or Chardan, severally and not jointly, shall indemnify the Underwriters,
their officers, directors and each person who controls such Underwriters (within
the meaning of the Securities Act) to the same extent as provided in the
foregoing with respect to indemnification of the Company.

4.3    Conduct of Indemnification Proceedings. Any person entitled to
indemnification herein shall (i) give prompt written notice to the indemnifying
party of any claim with respect to which it seeks indemnification (provided that
the failure to give prompt notice shall not impair any person’s right to
indemnification hereunder to the extent such failure has not materially
prejudiced the indemnifying party), and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. No indemnifying party shall, without the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement which cannot be settled in all respects by the payment of money (and
such money is so paid by the indemnifying party pursuant to the terms of such
settlement) or which settlement does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

4.4    Contribution. If the indemnification provided under Section 4.1 hereof
from the indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, that the liability of
Cowen or Chardan under this Section 4.4 shall be limited to the amount of the
net proceeds received by Cowen or Chardan in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.1-4.3 above, any legal or other fees,
charges or expenses reasonably incurred by such party in connection with any
investigation or proceeding. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.4 were determined by
pro rata allocation or by any other method of allocation, which does not take
account of the equitable considerations referred to in this Section 4.4. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution pursuant
to this Section 4.4 from any person who was not guilty of such fraudulent
misrepresentation.

4.5    Survival. The indemnification provided for under this Agreement shall
remain in full force and effect regardless of any investigation made by or on
behalf of the indemnified party or any officer, director or controlling person
of such indemnified party and shall survive the transfer of securities. The
Company, Cowen and Chardan also agree to make such provisions as are reasonably
requested by any indemnified party for contribution to such party in the event
the Company’s, Cowen’s or Chardan’s indemnification is unavailable for any
reason.

 

8



--------------------------------------------------------------------------------

5.    UNDERWRITING AND DISTRIBUTION.

5.1    Rule 144. The Company covenants that it shall file any reports required
to be filed by it under the Securities Act and the Exchange Act and shall take
such further action as Cowen or Chardan may reasonably request, all to the
extent required from time to time to enable Cowen and/or Chardan without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such rules may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission.

6.    MISCELLANEOUS.

6.1    Assignment; No Third Party Beneficiaries.

6.1.1    This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

6.1.2    This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and their successors and
assigns.

6.1.3    This Agreement shall not confer any rights or benefits on any persons
that are not parties hereto, other than as expressly set forth in this
Agreement.

6.1.4    No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment, and
(ii) the written agreement of the assignee, in a form reasonably satisfactory to
the Company, to be bound by the terms and provisions of this Agreement (which
may be accomplished by an addendum or certificate of joinder to this Agreement).
Any transfer or assignment made other than as provided in this Section 6.1 shall
be null and void.

6.2    Notices. All notices, demands, requests, consents, approvals or other
communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice. Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day. Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.

To the Company:

Kaleyra, Inc.

Via Marco D’Aviano, 2

Milano MI, Italy L6 94303

Attn: Dario Calogero, Chief Executive Officer

With a copy to:

Crowell & Moring LLP

3 Embarcadero Center, 26th Floor

San Francisco, CA 94111

Attn: Jeffrey C. Selman

To Cowen:

Cowen Investments II LLC

599 Lexington Avenue, 20th Floor

New York, NY 10022

Attn: Owen Littman, Authorized Signatory

With a copy to:

Herbert Smith Freehills LLP

Exchange House

Primrose Street

London EC2A 2EG United Kingdom

Attn: Thomas N. O’Neill III

 

9



--------------------------------------------------------------------------------

To Chardan:

Chardan Capital Markets, LLC

17 State Street, Suite 2130

New York, NY 10004

Attn: Jonas Grossman, President

6.3    Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable.

6.4    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6.5    Entire Agreement. This Agreement (including all agreements entered into
pursuant hereto and all certificates and instruments delivered pursuant hereto
and thereto) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written.

6.6    Modifications and Amendments. Upon the written consent of the Company,
Cowen and Chardan, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified. No course of dealing between
Cowen, Chardan or the Company or any failure or delay on the part of Cowen,
Chardan or the Company in exercising any rights or remedies under this Agreement
shall operate as a waiver of any rights or remedies of Cowen, Chardan or the
Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a waiver or preclude the exercise of any
other rights or remedies hereunder or thereunder by such party.

6.7    Titles and Headings. Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement.

6.8    Waivers and Extensions. Any party to this Agreement may waive any right,
breach or default which such party has the right to waive, provided that such
waiver will not be effective against the waiving party unless it is in writing,
is signed by such party, and specifically refers to this Agreement. Waivers may
be made in advance or after the right waived has arisen or the breach or default
waived has occurred. Any waiver may be conditional. No waiver of any breach of
any agreement or provision herein contained shall be deemed a waiver of any
preceding or succeeding breach thereof nor of any other agreement or provision
herein contained. No waiver or extension of time for performance of any
obligations or acts shall be deemed a waiver or extension of the time for
performance of any other obligations or acts.

6.9    Remedies Cumulative. In the event that the Company fails to observe or
perform any covenant or agreement to be observed or performed under this
Agreement, Cowen and Chardan may proceed to protect and enforce their respective
rights by suit in equity or action at law, whether for specific performance of
any term contained in this Agreement or for an injunction against the breach of
any such term or in aid of the exercise of any power granted in this Agreement
or to enforce any other legal or equitable right, or to take any one or more of
such actions, without being required to post a bond. None of the rights, powers
or remedies conferred under this Agreement shall be mutually exclusive, and each
such right, power or remedy shall be cumulative and in addition to any other
right, power or remedy, whether conferred by this Agreement or now or hereafter
available at law, in equity, by statute or otherwise.

6.10    Governing Law. This Agreement shall be governed by, interpreted under,
and construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed within the State of New York,
without giving effect to any choice-of-law provisions thereof that would compel
the application of the substantive laws of any other jurisdiction.

6.11    Waiver of Trial by Jury. Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the parties in the negotiation,
administration, performance or enforcement hereof.

 

10



--------------------------------------------------------------------------------

6.12    Term. This Agreement shall terminate upon the date as of which (i) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in
Section 4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor
rule promulgated thereafter by the Commission)), or (ii) Cowen and Chardan are
permitted to sell the Registrable Securities under Rule 144 (or any similar
provision) under the Securities Act without limitation on the amount of
securities sold or the manner of sale. The provisions of Section 3.5 shall
survive any termination.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.

 

KALEYRA, INC.

/s/ Dario Calogero

Dario Calogero, Chief Executive Officer COWEN INVESTMENTS II LLC

/s/ Owen Littman

Owen Littman, Authorized Signatory CHARDAN CAPITAL MARKETS, LLC

/s/ Jonas Grossman

Jonas Grossman, President

 

12